The plaintiff began this action to obtain judgment against the defendants in the sum of $900, for and on account of expenses incurred in packing lettuce in the county of Sacramento, for and on behalf of the defendants, and shipped to the defendants at their place of business in the city of Chicago; and also for the further sum of $1155 upon an assigned claim of one K. Tomita, for the value of lettuce raised by the said Tomita, and sold to the defendants, and packed and shipped by the plaintiff. The plaintiff had judgment for the costs and expenses of packing the lettuce referred to, and also upon the assigned claim of Tomita for the value of the lettuce owned and produced by him, sold to the defendants, and packed and shipped by the plaintiff.
The court found in accordance with the allegations of the complaint that the plaintiff packed the lettuce produced upon the premises of Tomita, and agreed to pay for such packing the sum of 75 cents per crate, and also found in favor of the plaintiff upon the assigned claim of Tomita, for the value of the lettuce raised by him, and sold to the defendants. *Page 510 
The action was dismissed as to the fictitious defendants. The lettuce in question was all shipped to the Sogo Bussan Company in Chicago. The judgment went against the defendants E. Azuma and I. Watsuru. From this judgment the defendant E. Azuma has appealed.
[1] The only question presented upon this appeal is whether the findings of the court as to the responsibility of E. Azuma is supported by the testimony. While there is some conflict in the testimony, a resume thereof, as hereinafter set forth, we think sufficiently supports the findings of the trial court. It appears therefrom that the defendant Azuma, telephoned to the plaintiff and the substance of the conversation over the telephone was that Azuma engaged the plaintiff to pack the lettuce purchased from Tomita, and would pay the plaintiff 75 cents per crate. This telephone conversation was had in the presence of the witness Murakami. There is also testimony in the record showing the purchase of the lettuce from Tomita by the defendant Azuma. There is no denial in the testimony of the fact that the lettuce raised by Tomita was packed by the plaintiff, and by him shipped to the defendants E. Azuma and T. Watsuru, or rather, to the Sogo Bussan Company, under which name the business was transacted. We quote the following testimony which we think is sufficient to support the findings of the trial court. We begin with that of the witness Murakami, relating to the conversation relative to the packing of the lettuce, to wit: "Mr. Johnson: Q. What was the conversation, Mr. Nojiri? A. Well, Mr. T. Watsuru came over to the office, and he asked me if I can pack lettuce for him. Q. Yes. A. And I asked him who for, and he said for Mr. Azuma. Q. Yes. Q. Now, did you have any conversation with Mr. Auzma or Mr. T. Watsuru? A. Yes. Q. When? A. Well, early part of November, Mr. Azuma called up from our packing house, West Sacramento, and asked me: `Are you going back to pack lettuce?' and I says: `Yes,' and — Q. (Interposing.) And was there anything said about the price? A. Yes; seventy-five cents a crate. (Also, plaintiff's testimony on cross-examination): Q. And now, can you remember the words that were said at that time? A. Yes, sir — I couldn't remember exactly the words he said; no. Q. Couldn't remember the exact words? A. No; he said he wanted me to pack the lettuce, and I says I would. *Page 511 
Q. He wanted you to pack lettuce? A. Yes. Q. And you said you would? A. Yes. Murakami testified in part as follows: Q. Did Mr. Azuma telephone to Mr. Nojiri while he was there? A. Yes. Q. He called Mr. Nojiri on the telephone? A. Yes. Q. And you heard Mr. Nojiri — or Mr. Azuma talk with Mr. Nojiri on the telephone at that time? A. Yes, sir. Q. Now, what conversation did you have with Mr. Azuma and Mr. E. Watsuru? A. Well, Mr. E. Watsuru came over and introduced Mr. Azuma to me. Mr. Azuma was the head fellow down at Chicago, Sogo Bussan Company. Mr. Johnson. Yes. Just say what was said. He said that he was — go ahead. A. Yes. I was introduced, — Mr. E. Watsuru introduced me to Mr. Azuma, and Mr. Azuma told me that Mr. E. Watsuru had a talk with Mr. Nojiri, and Mr. Nojiri agreed to have the lettuce that came from Mr. Tomita's ranch packed for Sogo Bussan Company, and that it was all agreed upon. Q. Now, was there any letters written there? A. Yes. After Mr. Azuma telephoned Mr. Nojiri, why, he sat in my office desk and wrote a letter to Mr. Nojiri. Q. And did you see him write that letter? A. Yes, sir. Q. Did you read the letter? A. Yes, sir. Mr. Schwab: You what? Mr. Johnson. Did you read the letter? Mr. Schwab: Well, what was the answer? Mr. Johnson. Yes. A. Yes. Q. Do you know what was done with the letter? A. I take it up to Mr. Nojiri. Q. The next day? A. The next morning. Q. Yes. And you read it at that time, though, did you? A. I read it, after, — it was before noon. Q. I see. Now, do you remember what the letter said? A. It said that Mr. Azuma — Sogo Bussan Company, will pay seventy-five cents per crate for all the lettuce that Mr. Tomita sell to Sogo Bussan. The Court. Will you read that, Mr. Pipher? (The answer is read by the reporter.) The Court: Seventy-five cents a crate for what, — packing it, or what? A. I think we were supposed to just pack it for their office. The Court. Q. The letter was dealing with the cost of packing it? A. Yes." Ito, Tomita's foreman, testified as follows: "Q. What was that conversation, what was said, and by whom? Mr. Schwab: When was that? Mr. Johnson. Early part of November. Just give the conversation. A. Well, W. Watsuru said that `this man has a store in Chicago, and he is my boss, and he asked me to him.' *Page 512 
Q. And what else was said, if anything? A. Then Mr. Azuma asked me to seek good lettuce. Mr. Schwab: How is that? A. Asked me to seek good lettuce. Q. Mr. Azuma? A. Yes, and I said I want to get as good a price as I can get. Mr. Johnson. Q. What else was said then? A. Then Mr. E. Watsuru said that they would pay at Sacramento price, and, if the lettuce should sell at better price in the east, I was to get best of the two prices. Q. Anything else said? A. Then Mr. W. Watsuru said that they would put up bond, if necessary, for payment." These statements were made when Ito, Watsuru, Murakami, Azuma and a Mr. Toyota were present, and whether Watsuru was the agent of Azuma or one of the principals in making the purchase is of no consequence because in either event Azuma was liable under the contract. Again, we have the statement of the witness K. Toyota who was present at the time the lettuce was purchased, and he gave the following testimony: "Q. Just what was said there? A. Mr. Watsuru said, `Mr. Azuma is my boss, having store in the east.' Q. To Mr. Watsuru. And was that all that was said? A. Then Mr. Azuma said, `If you give us good lettuce, I'll pay a good price.'"
No other question being presented for our consideration, it follows that the judgment of the trial court must be, and the same is hereby affirmed.
Thompson (R.L.), J., and Preston, P.J., concurred.